SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

464
TP 16-00040
PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


IN THE MATTER OF DAVID READ, PETITIONER,

                      V                                           ORDER

JAMES THOMPSON, SUPERINTENDENT, COLLINS
CORRECTIONAL FACILITY, AND P.J. KWIATKOWSKI,
CORRECTION OFFICER, COLLINS CORRECTIONAL
FACILITY, RESPONDENTS.


DAVID READ, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Penny M.
Wolfgang, J.], dated January 6, 2016) to review a determination of
respondents. The determination found after a tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court